Citation Nr: 0945766	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for cold injury residuals of the feet.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for cold injury residuals of the hands.  

3.  Entitlement to service connection for cold injury 
residuals of the ankles.  

4.  Entitlement to service connection for cold injury 
residuals of the fingers.

5.  Entitlement to service connection for cold injury 
residuals of the toes.  

6.  Entitlement to service connection for prostate cancer.  

7.  Entitlement to service connection for vision problems 
(currently diagnosed as cataracts, dry eyes, myopia of the 
left eye and hyperopia of the right eye).  

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's 
prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, denying the claims currently on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to prostate cancer, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  An unappealed August 1985 rating decision denied the 
Veteran's claim of entitlement to service connection for cold 
injury residuals of the feet on the basis that there was no 
evidence of an in-service cold injury.  

2.  Evidence received since the August 1985 rating decision 
still does not show that the Veteran suffers from residuals 
of an in-service cold injury of the feet.  

3.  An unappealed August 1985 rating decision denied the 
Veteran's claim of entitlement to service connection for cold 
injury residuals of the hands on the basis that there was no 
evidence of an in-service cold injury.  

4.  Evidence received since the August 1985 rating decision 
still does not show that the Veteran suffers from residuals 
of an in-service cold injury of the hands.  

5.  The Veteran does not have a current diagnosis of cold 
injury residuals of the ankles.  

6.  The Veteran does not have a current diagnosis of cold 
injury residuals of the fingers.  

7.  The Veteran does not have a current diagnosis of cold 
injury residuals of the toes.  

8.  The Veteran's prostate cancer did not manifest during, or 
as a result of, his active military service.  

9.  The Veteran's vision problems did not manifest during, or 
as a result of, his active military service.  

10.  Service connection is not permitted by law for 
refractive errors of the eyes, such as myopia or hyperopia.  

CONCLUSIONS OF LAW

1.  The August 1985 rating decision denying service 
connection for cold injury residuals of the feet is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received since the 
final August 1985 rating decision to reopen the claim of 
service connection for cold injury residuals of the feet.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The August 1985 rating decision denying service 
connection for cold injury residuals of the hands is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

4.  New and material evidence has not been received since the 
final August 1985 rating decision to reopen the claim of 
service connection for cold injury residuals of the hands.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The criteria for establishing entitlement to service 
connection for cold injury residuals of the ankles have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 
3.309 (2009).  

6.  The criteria for establishing entitlement to service 
connection for cold injury residuals of the fingers have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 
3.309 (2009).  

7.  The criteria for establishing entitlement to service 
connection for cold injury residuals of the toes have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 
3.309 (2009).  

8.  The criteria for establishing entitlement to service 
connection for prostate cancer have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 3.309 (2009).  

9.  The criteria for establishing entitlement to service 
connection for vision problems have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 3.309, 4.9 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claims for entitlement to service 
connection, the duty to notify was satisfied by way of 
letters sent to the Veteran in August 2004 and March 2006 
that fully addressed all notice elements.  The August 2004 
letter was sent prior to the initial RO decision in this 
matter as well.  The letters informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claims 
in the March 2006 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
because there is no evidence to satisfy the second McLendon 
criteria discussed above.  Specifically, there is no evidence 
demonstrating that a disease or injury occurred in service 
that is related to any of the Veteran's claimed conditions.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board also recognizes that the Veteran has not been 
afforded a VA examination for his claims of cold injury 
residuals of the feet and hands.  However, VA is not required 
to provide an examination in this case.  According to 38 
C.F.R. § 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen 
a finally adjudicated claim until new and material evidence 
has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the 
Veteran failed to submit new and material evidence in this 
case, no further discussion is required relating to VA's duty 
to provide an examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

In November 2004, the RO declined to reopen the Veteran's 
claims of entitlement to service connection for cold injury 
residuals of the hands and feet.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen his claims of 
service connection for cold injury residuals.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Cold Injury Residuals of the Feet

The Veteran was originally denied service connection for 
frostbite of the hands and feet in an August 1985 rating 
decision because there was no evidence demonstrating that the 
Veteran suffered a cold weather related injury during his 
active military service.  The Veteran did not appeal this 
decision and it became final.  The Veteran requested that his 
claims be reopened in June 2004, but this request was denied 
by the RO in a November 2004 rating decision because VA had 
not received new and material evidence regarding these 
claims, noting that there was still no evidence demonstrating 
a diagnosis of cold weather residuals of the hands or feet.  
Therefore, for the evidence to be material in this case, it 
must address these unestablished facts.  

Having reviewed all of the evidence of record, the Board 
finds that none of the new evidence received by VA since the 
August 1985 rating decision addresses these evidentiary 
deficiencies.  VA has received an extensive number of VA 
outpatient and inpatient treatment records spanning from 
April 1985 to November 2007.  However, none of these records 
indicate that the Veteran has a current diagnosis of cold 
injury residuals of the hands or feet or that he suffered a 
cold weather related injury during his active military 
service.  VA has also obtained several personnel records that 
were not previously of record.  However, these records merely 
reflect the Veteran's date of discharge, and as such, they 
provide no new or relevant evidence in this case.  

Regarding the Veteran's claim of cold injury residuals of the 
hands, VA has received no evidence since August 1985 
diagnosing this condition.  VA inpatient treatment records 
from April 1985 note that the Veteran suffered an infection 
to a wound on his right palm after being injured on a rusty 
nail.  However, there is no mention of a cold related injury 
involving either of the Veteran's hands.  Therefore, there is 
still no evidence of a diagnosis of cold related injuries to 
the hands or of an in-service cold related injury to the 
hands.  As such, new and material evidence has not been 
received regarding this issue.  

Regarding the Veteran's claim of cold injury residuals to the 
feet, VA has received no evidence since August 1985 
diagnosing this condition either.  According to a March 2006 
VA outpatient treatment record, the Veteran had dystrophic 
toenails.  Also, a November 2007 VA outpatient treatment 
record notes that the Veteran suffers from dry skin.  
However, there is no evidence of record suggesting these 
conditions are related to the Veteran's military service or 
to an injury due to cold exposure.  Therefore, there is still 
no evidence of a diagnosis of cold related injuries to the 
feet or of an in-service cold related injury to the feet.  As 
such, new and material evidence has not been received 
regarding this issue.  

The only additional evidence received by the Board statements 
provided by the Veteran.  The Veteran testified that he was 
exposed to cold weather while serving in Korea, and as a 
result, he suffered frostbite to the hands and feet.  
However, these contentions were already well-established at 
the time of the August 1985 rating decision.  In fact, at the 
time of the August 1985 rating decision, the record contained 
a November 1976 VA examination suggesting that the Veteran's 
foot problems were compatible with the Veteran's reported 
history of cold exposure in Korea.  However, VA has received 
no evidence since the August 1985 denial of the Veteran's 
claim demonstrating that he did in fact suffer cold exposure 
during his military service, or, that he has been diagnosed 
with cold injury residuals of the hands or feet since August 
1985.  As such, the statements provided by the Veteran do not 
qualify as new evidence.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran currently 
suffers from cold injury residuals of his hands or feet that 
manifested during, or as a result of, his active military 
service.  What new evidence VA has received does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, VA has received no new and 
material evidence regarding this claim, and the Veteran's 
claim of entitlement to service connection for cold injury 
residuals of the hands and feet will not be reopened.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for cold injury residuals 
of the hands and feet remains denied.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Cold Injury Residuals of the Fingers

The Veteran contends that he is entitled to service 
connection for cold injury residuals of the fingers.  
However, as outlined below, the preponderance of the evidence 
demonstrates that the Veteran has not been diagnosed with 
cold injury residuals of the fingers related to his active 
military service.  As such, service connection is not 
warranted.

The Veteran's service treatment records are silent as to 
complaints of, or treatment for, cold injuries to the 
fingers.  Also, according to the Veteran's separation 
examination of July 1952, his upper extremities and his skin 
were both normal at the time of separation.  As such, the 
Veteran's service treatment records do not demonstrate that 
the Veteran suffered a cold related injury to his fingers 
during his active service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has suffered chronic symptomatology of cold 
injury residuals to his fingers since his separation from 
active duty.  The Veteran was afforded a VA examination for 
residuals of frost bite to the feet in November 1976.  During 
this examination, the Veteran reported suffering an episode 
of frostbite to his feet during active military service.  The 
Veteran did not indicate that he suffered frostbite of the 
upper extremities at this time.  Physical examination of the 
extremities revealed the Veteran's hands to be warm and there 
was no diagnosis of cold injury residuals to any of his 
fingers.  

The Veteran was afforded another VA examination in 1981.  The 
Veteran again reported having cold injury residuals on his 
feet.  However, the Veteran also noted that he had problems 
with his hands too, but he indicated that it took very cold 
weather to cause any problems with his hands.  This is the 
first mention of a frostbite injury to the Veteran's hands, 
which is some 29 years after his separation from active duty.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
cold related injuries of the upper extremities for 
approximately 29 years after separation from service tends to 
establish that the Veteran has not suffered chronic 
symptomatology since his separation from active duty.

The record also contains a VA hospitalization record from 
April 1985.  According to the report, the Veteran was 
admitted due to an infected wound on his right palm that 
resulted from a rusty nail.  The examiner noted that the 
physical examination of the Veteran was unremarkable, aside 
from the puncture wound to the right hand.  There was no 
mention of cold related injuries to any of the Veteran's 
fingers at this time.  In fact, there is no medical evidence 
of record suggesting that the Veteran suffers any residuals 
of a cold related injury to any of his fingers.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of cold injury 
residuals to any of the Veteran's fingers, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  According to a November 2007 VA outpatient 
treatment record, the Veteran suffers from dry skin.  There 
is no evidence to suggest that the Veteran's dry skin is 
somehow related to the Veteran's military service, or, that 
the Veteran's dry skin is related to a cold injury of the 
fingers.  As such, the record does not suggest that the 
Veteran has a diagnosis of cold related injuries to his 
fingers.  

The Board recognizes that the Veteran believes he suffers 
from cold injury residuals to his fingers.  However, as a lay 
person, the Veteran is not capable of offering a medical 
diagnosis.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran is competent to 
testify to pain, pain alone is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cold injury residuals of the 
fingers must be denied.

Cold Injury Residuals of the Ankles

The Veteran contends that he is entitled to service 
connection for cold injury residuals of the ankles.  However, 
there is no evidence of record demonstrating that the Veteran 
incurred a cold injury to his ankles during active military 
service, or, that he currently has a diagnosis of cold injury 
residuals to the ankles.  As such, service connection is not 
warranted.  

The Veteran's service treatment records are silent as to 
complaints of, or treatment for, cold injuries to either 
ankle.  Also, according to the Veteran's separation 
examination of July 1952, his lower extremities and his skin 
were both normal at the time of separation.  As such, the 
Veteran's service treatment records do not demonstrate that 
the Veteran suffered a cold related injury to his ankles 
during his active service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  Medical evidence must 
relate this chronic symptomatology to the Veteran's present 
condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has suffered chronic symptomatology of cold 
injury residuals to his ankles since his separation from 
active duty.  The Veteran was afforded a VA examination for 
claimed residuals of frost bite to the feet in November 1976.  
During this examination, the Veteran reported suffering an 
episode of frostbite to his feet during active military 
service.  The Veteran did not indicate that he suffered 
frostbite of the ankles at any time during his active duty.  
Physical examination revealed an onychomycotic process 
involving the nails and inner-digital areas.  The Veteran was 
also noted to have a scaly dermatitis over the soles of his 
feet associated with some callus formation along the 
peripheral of the heel.  A diagnosis of residuals frozen 
feet, bilateral, was assigned, but there was no diagnosis of 
cold injury residuals to either ankle.  

The Veteran was afforded another VA examination in October 
1981.  The Veteran again reported having cold injury 
residuals on his feet.  The examiner noted that the Veteran 
had very marked scaliness of the bottoms of the feet, but 
again, there was no indication of a disorder of the ankles 
upon examination.  Another VA examination was performed in 
July 1985.  Upon examination, the Veteran was noted to have 
pruritus about the ankles and groin.  However, the examiner 
found no signs of a rash.  A diagnosis of possible tinea 
pedis with hyperkeratosis was assigned, but there was no 
diagnosis of a disorder of either ankle, to include residuals 
of a cold injury.  

The record contains no further evidence of treatment for, or 
a diagnosis of, an ankle condition.  As already noted, there 
must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of cold injury 
residuals to either of the Veteran's ankles, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  According to a November 2007 VA outpatient 
treatment record, the Veteran suffers from dry skin.  There 
is no evidence to suggest that the Veteran's dry skin is 
somehow related to the Veteran's military service, or, that 
the Veteran's dry skin is related to a cold injury of either 
ankle.  As such, the record does not suggest that the Veteran 
has a diagnosis of cold related injuries to his ankles.  

The Board recognizes that the Veteran believes he suffers 
from cold injury residuals to his ankles.  However, as a lay 
person, the Veteran is not capable of offering a medical 
diagnosis.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran is competent to 
testify to pain, pain alone is not a disability for VA 
compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 
285.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cold injury residuals of the ankles 
must be denied.

Cold Injury Residuals of the Toes

The Veteran contends that he is entitled to service 
connection for cold injury residuals of the toes.  However, 
there is no evidence of record demonstrating that the Veteran 
incurred a cold injury to his toes during active military 
service, or, that he currently has a diagnosis of cold injury 
residuals to the toes.  As such, service connection is not 
warranted.  

The Veteran's service treatment records are silent as to 
complaints of, or treatment for, cold injuries to the toes.  
Also, according to the Veteran's separation examination of 
July 1952, his lower extremities and his skin were both 
normal at the time of separation.  There was no mention of a 
history of cold exposure or injury to any of the Veteran's 
toes.  As such, the Veteran's service treatment records do 
not demonstrate that the Veteran suffered a cold related 
injury to his toes during his active service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  Medical evidence must 
relate this chronic symptomatology to the Veteran's present 
condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has suffered chronic symptomatology of cold 
injury residuals to his toes since his separation from active 
duty.  The Veteran was afforded a VA examination in November 
1976.  The Veteran reported a history of frozen feet during 
his active military service.  Physical examination revealed 
an onychomycotic process involving the nails and inner-
digital areas.  The Veteran was also noted to have a scaly 
dermatitis over the soles of his feet associated with some 
callus formation along the peripheral of the heel.  Finally, 
the Veteran was noted to have mild trophic changes involving 
some of his toes.  A diagnosis of residuals frozen feet, 
bilateral, was assigned.  

The Veteran was afforded another VA examination in October 
1981.  The Veteran again reported having cold injury 
residuals on his feet.  The examiner noted that the Veteran 
had very marked scaliness of the bottoms of the feet.  
However, there was no mention of cold injury residuals to any 
of the Veteran's toes upon examination.  Another VA 
examination was performed in July 1985.  A diagnosis of 
possible tinea pedis with hyperkeratosis was assigned, but 
there was no mention of a condition related to any of the 
Veteran's toes, to include residuals of cold exposure.  

The record contains no further evidence of a diagnosis of a 
cold related injury of the toes.  As already noted, there 
must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of cold injury 
residuals to any of the Veteran's toes, the Board must deny 
the claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
According to a March 2006 VA outpatient treatment record, the 
Veteran had dystrophic toenails.  However, there is no 
evidence of record suggesting this is related to the 
Veteran's military service or to an injury due to cold 
exposure.  Also, a November 2007 VA outpatient treatment 
record notes that the Veteran suffers from dry skin.  There 
is again no evidence suggesting that this condition is 
somehow related to the Veteran's military service or to a 
cold injury of any toe.  As such, the record does not suggest 
that the Veteran has a current diagnosis of cold related 
injuries to any of his toes.  

The Board recognizes that the Veteran believes he suffers 
from cold injury residuals to his toes.  However, as a lay 
person, the Veteran is not capable of offering a medical 
diagnosis.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  While the Veteran is competent to 
testify to pain, pain alone is not a disability for VA 
compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 
285.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cold injury residuals of the toes 
must be denied.

Prostate Cancer

The Veteran contends that he is entitled to service 
connection for prostate cancer and its residuals.  However, 
the preponderance of the evidence of record demonstrates that 
the Veteran's prostate cancer did not manifest during, or as 
a result of, his active military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records are silent regarding 
a diagnosis of prostate cancer.  Also, the Veteran's July 
1952 separation examination indicates that the Veteran's 
genitourinary system was normal at the time of his separation 
from active duty.  Therefore, the Veteran's service treatment 
records demonstrate that the Veteran was not diagnosed with 
prostate cancer, or any other disorder of the prostate, 
during his active military service.  There is also no 
evidence of this disorder within one year of the Veteran's 
separation from active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage, 10 Vet. App. at 495-98.  However, medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has not suffered from chronic symptomatology 
related to his prostate since his separation from active 
duty.  According to a July 1985 VA examination, the Veteran's 
prostate was within normal limits without tenderness at this 
time.  The first evidence of record regarding an impaired 
prostate is a November 1999 VA outpatient treatment record in 
which the Veteran had an elevated prostate-specific antigen 
(PSA).  A biopsy was performed at this time, and the Veteran 
was diagnosed with an adenocarcinoma of the prostate.  He 
subsequently underwent a radical retropubic prostatectomy in 
January 2000.  None of these records indicate that the 
Veteran's prostate cancer may have been etiologically related 
to his active military service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for prostate 
cancer.  There is no evidence of this disorder during 
military service.  In fact, the first evidence of a disorder 
of the prostate is from November 1999, which is approximately 
47 years after the Veteran's separation from active duty.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
prostate cancer for approximately 47 years after separation 
from service tends to establish that the Veteran has not 
suffered from chronic symptomatology since his separation 
from active duty.

Of further significance in this case is the lack of medical 
evidence suggesting that the Veteran's prostate cancer may be 
related to his military service.  The Veteran indicated in 
his December 2004 notice of disagreement that he believed his 
prostate cancer was a result of his exposure to hazardous 
chemicals while serving in Korea.  However, there is no 
evidence of record suggesting that the Veteran was ever 
exposed to chemicals during his time in Korea.  Regardless, 
the Veteran, as a lay person, is not competent to offer such 
an etiological opinion.  See Routen, 10 Vet. App. at 186; see 
also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

The Veteran also testified in his November 2005 hearing 
before a decision review officer that he had suffered from 
chronic symptomatology since his separation from active duty.  
Namely, the Veteran indicated that he had problems with his 
"water" when he got back from Korea.  However, this 
assertion is contradicted by the evidence of record.  The 
July 1985 VA examination specifically found that the 
Veteran's prostate was within normal limits.  It was also 
noted that while the Veteran did pass a kidney stone some six 
years earlier, he had no other problems since.  Therefore, 
the evidence of record demonstrates that the Veteran has not 
suffered from chronic symptomatology related to his prostate 
since his separation from active duty in 1952.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for prostate cancer must be denied.

Vision Problems

The Veteran contends that he is entitled to service 
connection for vision problems.  However, as outlined below, 
the preponderance of the evidence demonstrates that the 
Veteran's eye disorders did not manifest during, or as a 
result of, his active military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a chronic eye condition during 
his active military service.  During the Veteran's November 
2005 hearing he testified that he injured his eye when a 
mortar round exploded in his face while serving in Korea.  
However, his service treatment records are silent regarding 
such an injury, and according to the Veteran's July 1952 
separation examination, his eyes were normal at the time of 
separation, and he was noted to have 20/20 vision in his 
right and left eye.  Therefore, the evidence demonstrates 
that the Veteran did not suffer a chronic eye injury during 
active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

Post-service treatment records demonstrate that the Veteran 
has not suffered from chronic symptomatology of an eye 
condition since his separation from active duty.  The Veteran 
was afforded a VA examination in July 1985.  According to the 
examiner, the Veteran had poor near vision but he did not 
wear glasses.  There was no mention of a history of a mortar 
exploding in the Veteran's eyes and no mention of a chronic 
eye condition at this time.  

According to a January 1993 VA outpatient treatment note, the 
Veteran was suffering from burning in his eyes since he was 
involved in a motor vehicle accident in December 1992.  A 
January 1993 treatment record also diagnosed the Veteran with 
mild cataracts.  These were again diagnosed in December 1998.  
This is the first evidence of eye complaints, and none of 
these records mention a relationship to an explosion during 
the Veteran's military service.  Furthermore, this evidence 
relates the Veteran's eye complaints to a motor vehicle 
accident that occurred some 40 years after the Veteran's 
separation from active duty.  

Recent treatment records demonstrate that the Veteran 
currently suffers from numerous disorders of the eyes.  A 
June 2004 VA outpatient treatment record demonstrates that 
the Veteran underwent a cataract extraction by 
phacoemulsification with lens implantation in his left eye.  
According to a November 2007 VA outpatient treatment record, 
the Veteran currently is status-post left cataract excision 
with a right cataract that was still in the early stages.  
The Veteran was also noted to have dry eyes that the Veteran 
treated nightly with a lubricating ointment with good 
results.  The Veteran was also noted to have myopia in his 
left eye and hyperopia in his right eye.  This record did not 
relate any of the Veteran's current eye conditions to his 
military service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for an eye 
condition, claimed as vision problems.  Initially, the Board 
notes that for purposes of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes, such as the Veteran's myopia 
and hyperopia, unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990).  

There is no evidence of record suggesting that the Veteran 
was subjected to disease or injury of either eye during his 
active military service.  The Veteran was noted to have 20/20 
vision at the time of his separation from active duty in July 
1952, and his eyes were noted to be normal.  There is no 
further evidence regarding the eyes until 1985, when the 
Veteran was noted to have poor near vision.  The next 
evidence of record noting complaints of an eye condition are 
from 1993 following a motor vehicle accident.  None of these 
records suggest a possible etiological relationship between 
any of the Veteran's eye conditions.  

Furthermore, as already discussed numerous times, the Board 
may take into consideration the passage of a lengthy period 
of time in which the Veteran did not complain of the disorder 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any complaints of an 
eye condition for more than 30 years after the Veteran's 
separation from active duty suggests that he did not suffer 
from symptomatology of a chronic eye condition since his 
separation from service.  

The Veteran testified in his November 2005 hearing that a 
mortar exploded during service that caused his vision to 
subside for approximately 5 minutes.  It is the Veteran's 
contention that his current eye disorders are related to this 
incident.  As a layperson, the Veteran is not competent to 
offer such an etiological opinion.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Furthermore, the Board notes that there is no evidence of 
this incident in the Veteran's service treatment records.  
The evidence also demonstrates that the Veteran's eyes were 
normal at the time of separation, and there is no evidence of 
an eye condition for approximately 30 years after separation 
from service.  While the Veteran may believe that his eye 
condition is related to his military service, the 
preponderance of the evidence demonstrates that his current 
eye disorder is not related to military service, to include 
exposure to a mortar.  Therefore, the Veteran's assertion is 
not supported by the medical evidence of record.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a disorder of the eyes must be 
denied.




	(CONTINUED ON NEXT PAGE)
ORDER

The petition to reopen the claim of entitlement to service 
connection for the residuals of a cold injury of the feet is 
denied.

The petition to reopen the claim of entitlement to service 
connection for the residuals of a cold injury to the hands is 
denied.  

Entitlement to service connection for cold injury residuals 
of the ankles is denied.  

Entitlement to service connection for cold injury residuals 
of the fingers is denied.  

Entitlement to service connection for cold injury residuals 
of the toes is denied.  

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for a disorder of the eyes 
is denied.  


REMAND

Erectile Dysfunction

In November 2004, the RO denied the claim of service 
connection for erectile dysfunction.  In December 2004, the 
Veteran submitted a notice of disagreement regarding the 
issues of frostbite of the fingers, toes and ankles, prostate 
cancer, vision problems, and erectile dysfunction.  The RO 
issued a statement of the case in July 2005.  However, the 
statement of the case did not address the issue of service 
connection for erectile dysfunction, and no subsequent 
statement of the case has been issued addressing this matter.  
Therefore, the Board finds that a remand for this action is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his 
representative (if any) a statement of 
the case on the issue of service 
connection for erectile dysfunction, to 
include as secondary to prostate cancer.  
The Veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim for 
service connection for erectile 
dysfunction will thereafter be subject to 
appellate review only if the appeal has 
been properly perfected.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


